DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of species II (corresponding to claims 1-7 and 15-20) in the reply filed on March 2, 2021 is acknowledged.  Claims 8-14 are hereby withdrawn from consideration.

Claim Objections
3.	Claim 15 is objected to because of the following informalities:  In section “e.” of claim 15 the word “the” is missing between “wherein” and “plurality”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-7 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 1 recites the limitation "the perforated towel rack" in section “e.” of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 also recites, in section “d.” the phrase “coupled to the coil pipe and the perforated rack and the coiled pipe”.   The recitation of “the coiled pipe” twice in the phrase makes the limitation unclear as to the scope of the claim.  Therefore, the limitation renders the claim indefinite.  
Claim 15 recites the limitation "the piped coils" at the end of section “e.” of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 depends from claim 18.  A dependent claim cannot depend from itself.  Therefore, the claim is indefinite. 
	Claims 2-7, 16-17, and 19-20 are rejected for at least the reasons set forth above by virtue of claim dependency.  

Allowable Subject Matter
6.	Claims 1-7 and 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art, alone or in combination, fails to teach or fairly suggest a disinfectant apparatus having the structure as recited in independent claims 1 and 15.   Specifically, the prior art, alone or in combination, fails to teach or fairly suggest a disinfecting apparatus having the claimed structural features of the first and second compartments in combination with a pump and biocide as claimed.     
The closest prior art to the claimed invention is Kral et al. (US 6,582,654 B1), Mastin (US 3,839,622) and Gallo (US 2010/0224615 A1).    The prior art references of Mastin and Gallo disclose 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1796